In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Roncallo, J.), dated November 13, 1990, which granted the motion of the defendants Rockville Centre Economic Opportunity Council, Inc., and Economic Opportunity Commission of Nassau County, Inc., for summary judgment dismissing the complaint insofar as it is asserted against them.
Ordered that the order is reversed, on the law, with costs, and the respondents’ motion for summary judgment is denied.
The instant action to recover damages is based on the infant plaintiff’s fall from a bicycle in a public park owned by the Village of Rockville Centre. The plaintiffs claimed, in relevant part, that this accident resulted from the negligent supervision of the infant plaintiff by the respondents Rockville Centre Economic Opportunity Council, Inc., and Economic Opportunity Commission of Nassau County, Inc., which were running a community day camp adjacent to the park, which they utilized for their outdoor activities. The respondents sought dismissal of the complaint insofar as it is asserted against them on the grounds that the infant plaintiff was not a camper and he was not injured on property owned or controlled by them.
The plaintiffs’ submissions in opposition to the respondents’ motion for summary judgment raised triable issues of fact as to whether the infant plaintiff was a camper, and, if so, whether the respondents were negligent in failing to supervise him. Therefore, the respondents are not entitled to summary judgment. Balletta, J. P., Rosenblatt, Miller and O’Brien, JJ., concur.